Citation Nr: 1537032	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-11 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and panic disorder.

3.  Entitlement to a disability rating for degenerative disc disease of the lumbar spine with thoracic spine spondylosis in excess of 20 percent prior to November 30, 2010, and in excess of 40 percent therefrom. 


REPRESENTATION

Appellant represented by:	Joe G. Durrett, Attorney



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in October 2009, March 2010, and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his substantive appeals, the Veteran requested a Board hearing at a local VA office.  See two VA Forms 9, Appeal to Board of Veterans' Appeals, both received in May 2012.  The RO scheduled the Veteran for a Board hearing on July 8, 2015, and notified the Veteran of the scheduled hearing in a letter dated May 29, 2015.  However, in June 2015, the Veteran's representative submitted a letter indicating that the Veteran would not be attending the scheduled hearing, and that the Veteran had requested that a decision be rendered based on the record.  Under 38 C.F.R. § 20.704(e), a request for a Board hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

Following issuance of a November 2014 supplemental statement of the case for the matters on appeal, and prior to transfer of the records to the Board, additional evidence was associated with the record.  The additional evidence, which consists of VA treatment records, service treatment records, a letter from the Veteran, and a letter from the Veteran's wife, are relevant to the issues on appeal, but are duplicative of evidence already in the record and previously considered by the RO.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2014).

The Board notes that the Veteran was previously denied service connection for PTSD in a January 2007 rating decision.  The claim was denied because the evidence did not establish that a stressful experience occurred in service and did not show a confirmed diagnosis of PTSD.  The Veteran was notified of the determination and of his right to appeal the denial in a letter dated in January 2007.  The Veteran did not timely appeal the denial, and new and material evidence was not received within the one-year appeal period following notification of the denial.

The Veteran filed a claim for entitlement to service connection for depression and panic disorder in July 2009.  See VA Form 21-4138, Statement in Support of Claim, received in July 2009.  The Veteran then submitted a claim to reopen the claim for entitlement to service connection for PTSD in November 2011.  See VA Form 21-4138, received in November 2011.  The depression and panic disorder claim and the PTSD claim have been appealed separately.  Specifically, they were considered in separate rating decisions, which the Veteran appealed in separate notices of disagreement.

In Boggs v. Peake, 520 F.3d 1335 (Fed. Cir. 2008), the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Federal Circuit defined the term "factual basis" as the veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1335.  The Board finds that, because PTSD is manifested by symptoms distinct from those of the psychiatric disabilities other than PTSD, and because distinct VA regulations are applicable to claims for service connection for PTSD, the Veteran's claim for entitlement to service connection for depression and panic disorder is considered a new claim and must be considered without regard to the finality of the January 2007 rating decision that denied entitlement to service connection for PTSD.  However, a new and material evidence analysis is proper for the PTSD claim because the issue of entitlement to service connection for PTSD was previously adjudicated by the RO.  See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, VA must focus on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  The Board has therefore characterized the issues on appeal as listed on the title page.

The issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least at relative equipoise as to whether the Veteran's current depression and panic disorder had their onset during the Veteran's active service.

2.  On June 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to a disability rating for degenerative disc disease of the lumbar spine with thoracic spine spondylosis in excess of 20 percent prior to November 30, 2010, and in excess of 40 percent therefrom, is requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression and panic disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for withdrawal of the issue of entitlement to a disability rating for degenerative disc disease of the lumbar spine with thoracic spine spondylosis in excess of 20 percent prior to November 30, 2010, and in excess of 40 percent therefrom, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  In this decision, the Board grants entitlement to service connection for depression and panic disorder.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties as they relate to the matter decided herein is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran contends that he currently has depression and panic disorder that had their onset during his active service.  Specifically, the Veteran reports that he "spent a year in Vietnam running convoys," and that the convoys "were attacked just like all convoys."  See Letter from the Veteran, dated in May 2012.  At separation from active service, "They handed us our discharges and within 24 hours I was standing in the middle of Los Angeles - lost."  Following his return to the United States he "never went out.  Just went to work and then home, because [he] couldn't handle crowds and people."  Id.  He reports that ever since his separation from active service, he has had nightmares, difficulty being around crowds, and an exaggerated startle response.  Id.

The Veteran's wife submitted a letter in May 2012 as well.  In the letter, she states that she has been with the Veteran since 1975.  She reports that the Veteran has had difficulty sleeping, horrible nightmares, exaggerated startle response, and a dislike of crowds at least since that time.

The Veteran's service personnel records show that he served in Vietnam in 1967 and 1968.  During his time in Vietnam, the Veteran had primary duties as a supplyman, an armorer, and a forklift operator.  The service treatment records show that on a report of pre-induction medical history dated in August 1966, the Veteran endorsed nervous trouble and frequent trouble sleeping, but denied depression and excessive worry.  A report of medical examination for entrance into active service dated in August 1966 reflects a normal psychiatric evaluation.  The Veteran was seen twice in March 1968 for complaints of irritability and anxiety.  He was prescribed valium and Librium.  On a report of separation medical history dated in October 1968, the Veteran endorsed nervous trouble, depression or excessive worry, and frequent trouble sleeping.  During a medical examination for separation from active service in October 1968, the Veteran had a normal psychiatric evaluation.

The VA treatment records and private treatment records show that the Veteran had diagnoses of and received treatment for depression and panic disorder during the pendency of the present appeal.  The Veteran takes medications for the conditions, and reports that the medications help with sleep, mood, and anxiety, but that he is still avoidant of crowds and traffic because they make him nervous and agitated.

The Veteran was afforded a VA examination in connection with his claim in March 2012.  The VA examiner reviewed the record and interviewed and examined the Veteran.  The examiner found that the Veteran does not meet the diagnostic criteria for PTSD, but does have diagnoses of depressive disorder and panic disorder.  The examiner opined that the Veteran's current mental health disorders are not caused by or a result of the symptoms noted in service.  As a rationale for the opinion, the examiner noted that there is no objective medical evidence that a psychiatric diagnosis was given to the Veteran during his active service by a medical doctor.  In addition, "The mere subjective report of symptoms is not sufficient to render a diagnosis.  There is also no evidence that a chronic condition developed within a short duration post-discharge as a result of [the] endorsed symptoms on exit exam."  The examiner further opined that the mental health disorders are not caused by or a result of the Veteran's service-connected back condition because the Veteran injured his back over 40 years ago, but documentation of depression begins only recently and shows the disorder manifested in the contexts of difficulty coping at work.

The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current depression and panic disorder had their onset during his active service.  Specifically, the Veteran has reported that he first experienced psychiatric symptoms during active service or shortly after his separation from active service.  Although the Veteran has not been shown to be competent to render a specific medical diagnosis, he is competent to report the onset and continuity of lay-observable symptoms such as difficulty sleeping, nightmares, anxiety, and difficulty dealing with crowds.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds the Veteran to be credible in this regard.  The Veteran has been consistent in his statements both to his health care providers in pursuit of treatment and to VA in pursuit of compensation as to the nature of his disability and as to the onset of his symptoms during or shortly after his active service.  In addition, his statements are consistent with the service records.  Specifically, the service personnel records show that the Veteran worked as a supplyman and armorer in Vietnam during the Vietnam era.  His reports of being fired upon while running convoys is generally consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Moreover, the service medical records show that the Veteran was treated for irritability and anxiety during service, and that upon separation he reported symptoms of frequent trouble sleeping, nervous trouble, and depression or excessive worry.  The Veteran's statements as to the continuity of his symptoms are also bolstered by his wife's May 2012 letter.  The Veteran's wife reports that, at least since 1975, the Veteran has had complained of difficulty sleeping, horrible nightmares, exaggerated startle response, and a dislike of crowds.  Because the Veteran's statements are both competent and credible, they are due probative weight.

On the other hand, the March 2012 VA examiner provided a negative nexus opinion.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, the March 2012 VA examiner reviewed the record and provided a medical opinion based on his or her knowledge and expertise as a psychologist.  However, the opinion does not reflect consideration of the Veteran's competent and credible reports as to the onset and continuity of his symptoms.  In addition, the examiner appears to rely on the mistaken notion that, for a psychiatric disability diagnosed after active service to be service connected, a veteran must formally be diagnosed with a psychiatric disability during active service.  This is in direct contradiction to 38 C.F.R. § 3.303(d), which provides that, under certain circumstances, service connection may be granted for a disease diagnosed after separation from active service.  Moreover, the examiner states that there is "no evidence that a chronic condition developed within a short duration post-discharge as a result of [the] endorsed symptoms on exit exam."  Yet, the Veteran has provided competent and credible statements indicating that he noticed a number of psychiatric symptoms during his active service or shortly after his separation therefrom, and that the symptoms have persisted through the present.  As such, there is evidence of a chronic condition that developed within a short during after the Veteran's discharge.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) (the Board cannot determine that lay evidence lacks credibility solely because it is not accompanied by contemporaneous medical evidence).  Because the March 2012 VA examiner's opinion is not supported by adequate rationale and appears to be based at least in part on an inaccurate understanding of the Veteran's medical history, the Board finds no reason to afford greater probative weight to the examiner's negative nexus opinion than to the Veteran's competent and credible statements.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).

The Board acknowledges that on his August 1966 pre-induction report of medical history, the Veteran endorsed frequent trouble sleeping and nervous trouble.  Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  However, the Veteran's statements alone do not constitute clear and unmistakable evidence that he had a preexisting psychiatric disability.  The record does not contain any contemporaneous medical evidence of a psychiatric disability that preexisted the Veteran's active service.  Moreover, the August 1966 report of medical examination for entrance into active service shows that the Veteran had a normal psychiatric evaluation.  As such, a psychiatric disability was not "noted" on entrance to active service, the record is absent for clear and unmistakable evidence showing that the Veteran had a psychiatric disability that preexisted his active service, and the presumption of soundness attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In summary, the record shows that, during his active service, the Veteran reported sleep disturbances, nervous trouble, and depression or excessive worry and was treated for anxiety and irritability.  He has presented probative evidence establishing onset of psychiatric symptoms during his active service or shortly thereafter.  He has also presented probative evidence establishing that those psychiatric symptoms have persisted through the present.  The medical evidence of records shows that the Veteran has been diagnosed with depression and panic disorder based on those psychiatric symptoms.  The only evidence of record possibly weighing against the Veteran's probative statements is the March 2012 VA examiner's negative nexus opinion.  However, the Board finds no reason to afford greater probative weight to that negative nexus opinion than to the Veteran's statements.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's depression and panic disorder had their onset during the Veteran's active service.  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the depression and panic disorder must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to a disability rating for degenerative disc disease of the lumbar spine with thoracic spine spondylosis in excess of 20 percent prior to November 30, 2010, and in excess of 40 percent therefrom.  See 38 C.F.R. § 20.200.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative submitted a statement that included the Veteran's name and VA file number, and a written statement that the issue is withdrawn.  See Letter from the Veteran's representative, received on June 23, 2015.  Thus, the Veteran has withdrawn the issue and, hence, there remain no allegations of errors of fact or law for appellate consideration as to the issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.
	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for depression and panic disorder is granted.

Entitlement to a disability rating for degenerative disc disease of the lumbar spine with thoracic spine spondylosis in excess of 20 percent prior to November 30, 2010, and in excess of 40 percent thereafter, is dismissed.


REMAND

In the May 2013 rating decision, the RO confirmed its previous denial of the Veteran's claim for entitlement to service connection for PTSD.  The Veteran submitted a timely notice of disagreement as to the issue in March 2014.  See Letter from the Veteran, received in March 2014.  The RO issued a statement of the case (SOC) in November 2014 that listed the regulations relevant to establishing service connection for PTSD, but did not list the issue in the "Issues" section, and did not provide a determination on the issue.  Thus, the November 2014 SOC does not satisfy the Veteran's notice of agreement as to the issue.  See 38 C.F.R. § 19.29.  The RO has not otherwise issued a SOC corresponding to the issue.  As a timely notice of disagreement as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case with respect to the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for PTSD.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect to the Board an appeal of the May 2013 rating decision as to this issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  If a timely substantive appeal is filed, all appropriate action must be completed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


